DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion of graft material through the apertures into the cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites the limitation “inserting the bone graft material through the first aperture and the second aperture into the cavity of the cage”.  However, the disclosure as originally filed fails to disclose such a limitation.  The disclosure only provides support for the bone graft material being placed into the implant after insertion between the vertebra.  The first and 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 14-18, 56, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterman (Pub. No. US 2006/0030943 A1) in view of Marnay et al. (Pat. No. US 5,713,899) and further in view of Heinz (Pub. No. US 2007/0239278 A1).
Regarding claims 1, 3, 4, 6, 7, 9, 14-18, 56, and 57, Peterman discloses a cage 20 (figures 1-6), comprising: (a) a body 20 adapted for insertion into a space between a first bone and a second bone, wherein: (i) the body comprises a first engagement plate 24, a second engagement plate 26, and a spacing member 28 coupling the first engagement plate 24 with the second engagement plate 26 (figure 1), (ii) the space has a boundary comprising a first portion of the surface of the first bone and a first portion of the surface of the second bone (paragraph 0039), and (iii) the first engagement plate 24 is operable to face the first portion of the surface of the first bone while the second engagement plate 26 faces the first portion of the surface of the second bone (figure 1), and (iv) the first engagement plate 24 has a first aperture “bone growth opening or s (b,) the closeout is attachable to the first engagement plate, and (c) upon the application of energy to the body, the closeout is operable to extend and contact the second engagement plate, thereby closing out and retaining bone graft material in a cavity disposed between the first and second engagement plates, wherein the closeout is load bearing (the closeout is only functionally recited “the cage is operably attachable to a closeout...".  The claim language does not actually require a closeout. The cage is configured such that it can be attached to a shape memory closeout.  For example, a piece of shape memory material can be placed between the first and second engagement plates to retain bone graft material therein).  The space comprises a cut or 
Peterman discloses the claimed invention except wherein the cage comprises: a first pair of legs integral to the body and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space; and a second pair of legs integral to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space, wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone grafting material through the first aperture and the second aperture into the cavity between the first and second engagement plates; wherein the first pair of legs are operable to deform so as to move, engage and provide fixation in the first bone; wherein the first pair of legs are integral to the first engagement plate and the second pair of legs are integral to the second engagement plate; wherein the first pair of legs and the second pair of legs comprise shape memory material and are adapted to transition to an end use shape upon the application of energy thereto; wherein, upon the application of energy thereto, the first pair of legs contract toward the first engagement plate and the second pair of legs contracts toward the second engagement plate; wherein the contraction of the first pair of legs toward the first engagement plate is operable to create compressive forces between the first pair of legs and the first engagement plate, and (b) the contraction of the second pair of legs 
Marnay et al. teaches wherein the cage (figure 4) comprises: a first leg 5 integral to the body 1 and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space (figure 4); and a second leg 6 integral to the body 1 and adapted to engage the second bone at a second portion of the surface of the second bone (figure 4), wherein the second portion of the surface of the second bone is exterior to the space; wherein the first and second legs do not impede disposal of the bone grafting material through the first aperture and the second aperture into the cavity between the first and second engagement plates (figure 4- the bone graft material can be placed between the legs and the apertures); wherein the first leg 5 is operable to deform so as to move, engage and provide fixation in the first bone; wherein the first leg 5 is integral to the upper surface of the body 1 and the second leg 6 is integral to the lower surface of the body (figure 4); wherein the first leg 5 and the second leg 6 comprise shape memory material and are adapted to transition to an end use shape upon the application of energy thereto (col. 2, lines 48-62); wherein, upon the application of energy thereto, the first leg 5 contracts toward the upper surface and the second leg 6 contracts toward the lower surface (col. 2, lines 48-62); wherein the contraction of the first leg 5 toward the first engagement plate is operable to create compressive forces between the first leg 5 and the upper surface, and the contraction of the second leg 6 toward the second 
Heinz teaches wherein an implant comprises bone anchoring elements in the form of: a first pair of legs 801 secured to the body 821/841 (figure 8E) and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space (figure 8E); and a second pair of legs 801 secured to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space (figure 8E), wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone grafting material through the first aperture and the second aperture into the cavity between the first and second engagement plates (figure 8E).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cage disclosed by Peterman to comprise a first leg integral to the body and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space; and a second leg integral to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space; wherein the first and second legs are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates; wherein the first leg is operable to deform so as to move, engage and provide fixation in the first bone; wherein the first leg is integral to the first engagement plate and the second leg is 
	It would have been further obvious to a person having ordinary skill in the art at the time the invention was made to modify the first leg to be a first pair of legs secured to the body and adapted to engage the first bone at a second portion of the surface of the first bone, and to modify the second leg to be a second pair of legs secured to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone grafting material through the first and second apertures into the cavity between the first and second engagement plates as taught by Heinz, since it has been held that mere duplication of the essential working parts of a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It is noted that, as modified, the pairs of legs will extend laterally relative to the first and second apertures, so they will not impede the disposal of bone grafting material through the first and second apertures into the cavity.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 7, 9, 14-18, 34-36, 38, 56, 57 have been considered but are not persuasive.
Applicant’s arguments regarding the pending combination of references begin on page 15.  Applicant argues that Marnay teaches legs that impede the disposal of bone graft material through the apertures and into the cavity.  However, the office respectfully disagrees.  First, it is noted that the rejection relies upon the teachings of Marnay and Heinz to teach the pairs of legs, not just the teachings of Marnay.  As modified by Marnay and Heinz, the pairs of legs would extend laterally relative to the apertures of Peterman.  Regardless, the office notes that while the legs of Marnay extend over the apertures of Marnay, bone graft material can still be placed into the apertures on either side and/or under the legs and is therefore not impeded. 
Applicant argues that Peterman does not show where any openings would be on the surfaces.  However, it is noted that the claims only require that the first and second base plates have apertures which permit the bone grafting material to be exposed to the bone.  Paragraph 0034 of Peterman discloses that each of the branch portions 24, 26 may define at least one bone in-growth opening or window extending through the bone engaging surfaces and communicating with the hollow interior 50.  The disclosure of paragraph 0034 discloses the apertures as claimed by Applicant.  

In response to Applicant’s arguments with regard to the Heinz reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The office uses Heinz to teach the duplication of the legs; not to teach the structure/attachment of the legs to the implant body.  Therefore, Applicant’s arguments regarding the separate nature of the legs of Heinz are moot.  
In response to Applicant’s arguments that there is no motivation to make the combination of claim 1, the office respectfully disagrees.  Applicant first argues, with regard to Marnay, that the office takes a short passage from a crowded field and adds it to the Peterman implant.  The applicant appears to be suggesting that the teachings of Marnay are insignificant because they are “short”.  However, that does not negate the fact that Marnay teaches that an interbody implant can have a pair of shape memory legs.  The length/quantity of a teaching has no bearing on whether or not it teaches the claimed limitations.  Additionally, Applicant argues that the legs 5, 6 of Marnay pull the vertebrae together, which is opposite to what Peterman is teaching to do with its expandable implant.  However, the office notes that the legs of Peterman pull the 
Applicant further argues that the office modifies the Peterman implant by relocating passage 52 from fixed base 28 to be on bone engaging surfaces 40, 42.  However, the office respectfully disagrees.  There is no suggestion in the rejection of relocating passage 52 to be on bone engaging surfaces 40, 42.  In fact, there is no suggestion of modifying the bone engaging surfaces to have apertures.  There is a direct reference to the disclosure of Peterman, in paragraph 0034, that the branch portions 24, 26 have apertures (not shown) which communicate with the cavity.
Applicant further argues that modifying Peterman to have the points 5, 6 of Marnay would destroy the intended use of Peterman because the points 5, 6 would block the apertures.  However, the office respectfully disagrees.  First, Peterman is modified to have two pairs of legs which extend on the lateral sides of the bone contacting surfaces of the body of the implant.  The legs extend at a distance from the bone contacting surface and do not impede disposal of bone graft material into the apertures because they are long and narrow and bone graft material can be placed under/around them.  Second, Peterman does not even require the disposal of bone graft material into the apertures.  Opening 52 is meant for bone graft disposal and the modification of Peterman to include two pairs of legs as taught by Marnay and Heinz has no effect on the aperture 52.
Applicant argues that the addition of Heinz is misplaced because Heinz teaches to put the staples into the implant after it is placed.  However, it is noted that Heinz is merely used to teach the duplication of the legs of Marnay; not the structure/attachment 
Finally, Applicant argues that having the staples integral to the Peterman implant is contrary to limitation 1(a)(iv), as well as limitations 1(b) and 1(c) i.e., if the staples are integral to the Peterman implant, this would not be situating the first pair of legs and the second pair of legs such that they do not impede the disposal of bone graft material in the cavity between the first and second engagement plates.  Applicant argues that if the staples were integral to the Peterman implant, this would necessarily situate the staples within the cavity between the first and second engagement plates.  However, the office respectfully disagrees.  None of the references teach locating the staples in the cavity between the engagement plates, so it is unclear how Applicant arrived at such a conclusion.  Marnay and Heinz both teach that the legs extend above the bone engaging surfaces of the implant.  
Applicant’s arguments regarding claim 34 and those claims dependent thereon are moot because there are no pending art rejections.  It is noted that claim 34 is currently rejected for new matter because the disclosure fails to disclose the insertion of graft material through the apertures and into the cavity.  Throughout the disclosure, the graft material is inserted after insertion of the implant into the bone.  Therefore, the only way to insert graft material into the cavity would be through the front/back/sides; not the bone engaging surfaces that have the apertures.  
Applicant’s arguments regarding the dependent claims are not persuasive for the same reasons listed above.
 

		Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773